Title: From John Adams to Elbridge Gerry, 30 May 1797
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Philadelphia May 30. 1797

I have just recd your favours of 28. May, No. 6 and No. 7. with a Copy of No. 3. This last I had recd before.
I had no share in the Recall of Monroe, and therefore am not responsible for the Reasons of it.—But I have heard such reports of his own Language in France at his own Table, and the Language of those whom he entertained and countenanced, and of his correspondences with Bache Beckley &c and his Communication thro the Aurora, that I wonder not at his recall.—His speech at his Audience of Leave is a base false and Servile Thing.—Indeed, it was Randolph who appointed him. He was in senate as dull heavy and Stupid a fellow as he could be consistently with Malignity and Inveteracy purpetual. A more unfit Object Piece of Wood to make a Mercury, could not have been culled from the whole Forrest.—It is improper for me to delineate the System of Speculation and the Persons concerned in it.—Members of Congress—Collectors of Customs, Consul’s, Secretaries & Ministers &c &c &c are suspected of such a Mistery of it, as I shudder to think of.—How far Monroe was directly or indirectly concerned in it, I know not. But he was the Friend and Idol and apparently the Center of the whole Group.—How is it, that Hitchbourne has become so rich? How is it, that so many others, have rolled in wealth in Philadelphia & New York—without any visible means? These were confidential Correspondents and intimate acquaintances of Monroe.—I know not that he is entitled to any hearing, as there is no Accusation.—But I doubt extreamly his Inclinations to ask for Hearings or Inquiries. He will have Hearings enough of his Friends and Certificates enough of French Politicians and American Speculators I doubt not—as many as Silas Deans had.
The Want of Principle, in so many of our Citizens, which you mention is awfully ominous to our elective Government.—Want of Principle, seems to be a recommendation to popularity and Influence. The Avarice and Ambition which you and I have witnessed for these thirty years, is too deeply rooted in the hearts and Education and Examples of our People ever to be eradicated, and it will make of all our Elections only a species of lucrative Speculation, and consequently Scenes of Turbulence Corruption and Confusion of which foreign nations will avail them Selves in the future as the French did in the last.
That there is a strong Antigallican Party so far as to oppose an undue Influence of France, I know. There are Some, who are Antigallican because they think the french, a false, deceitful treacherous People. There are others Antigallican because they hate Atheism Deism, and Debauchery. There are others Antigallican, because at present so many of the french profess to be democrats, Sansculottes and Disorganisers.—As to Antigallicans because the french are Republicans, I dont know any Such, indeed I dont know any Antigallicans who believe the French to be Republicans or capable of a Republican Government.—any more than a Snow ball can exist a whole Week in the streets of Philadelphia under a burning sun of August, or September.  There are many who believe the French Republican System cannot endure, and I am one of these—There are many who believe that our Republican system cannot last long, for the very Reason you mention, the Want of Principle.—I am not one of these—Though our Cities are corrupt our Country is not, and I believe our Republican Plan may last a good while. But it will not, if French Influence as well as English is not resisted. That there are Persons principled against Republicanism, I Suppose is true—But they are altogether among the Class of old Tories as far as I know and are very few in Number, and of no Influence at all in the State.  There may be others beside my Parson Wibirt, who think an hereditary King and House of Lords with a good House of Commons the best form of Government—but he is the only old Whig that I know of who professes this faith.  I doubt not old C. J. Chew may be of the same opinion—and am told Dr. Nesbit of Dickinson Colledge is also—and these are all I have heard of.—Indeed, some of the Quakers may be of this Sect.—But there is nothing to fear from these Numbers or Characters. The real Danger is in the Universal Avarice & ambition of the People: which may make all the best Men Sick and weary of the perpetual Anxiety, which electioneering Projects and Exertions occasion.
I wish you could have come on to Philadelphia.—But the Six Children were excuse enough. Blessings on them and their Parents—So Says Mrs A as well as

John Adams